Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 1 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 2 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 3 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 4 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 5 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 6 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 7 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 8 of 11
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 9 of 11
     Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 10 of 11




This confidentiality agreement does not bind the Court or any of
its personnel.

This Court will retain jurisdiction over the terms and conditions
of this agreement only for the pendency of this litigation.



Dated: April 19, 2019
                                           SO ORDERED.
       New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
Case 1:18-cv-12312-KPF Document 28 Filed 04/19/19 Page 11 of 11
